PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ELVIS DAVID LEWIS,
Petitioner,

v.
                                                                      No. 99-1116
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A76-594-192)

Argued: June 10, 1999

Decided: October 14, 1999

Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.

_________________________________________________________________

Dismissed by published opinion. Judge Traxler wrote the opinion, in
which Judge Widener and Judge Niemeyer joined.

_________________________________________________________________

COUNSEL

ARGUED: Lee P. Gelernt, AMERICAN CIVIL LIBERTIES
UNION, New York, New York; Randall Lee Johnson, JOHNSON &
ASSOCIATES, Arlington, Virginia, for Petitioner. Michelle Elizabeth
Gorden, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent. ON BRIEF: David W. Ogden, Acting Assistant Attor-
ney General, David M. McConnell, Assistant Director, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________

OPINION

TRAXLER, Circuit Judge:

Elvis Lewis ("Lewis"), a citizen of Grenada, petitions for review
of a final order of removal based on a 1984 conviction for conspiracy
to distribute marijuana in violation of Maryland's controlled sub-
stance laws. Because we lack subject matter jurisdiction to review the
order of deportation, we dismiss the petition.

I.

Lewis entered the United States in 1981 on a nonimmigrant busi-
ness permit, which allowed him to stay for one month. After the one-
month period expired, Lewis simply remained here. He has never
been admitted to the United States as a lawful permanent resident.

In 1984, Lewis pled guilty in the Maryland Circuit Court for Anne
Arundel County to conspiracy to possess marijuana with the intent to
distribute. Lewis received a suspended three-year sentence, was
ordered to pay a $1000 fine, and was placed on probation. Lewis
completed probation and continued to remain in the United States. In
September 1998, he was convicted in Maryland circuit court of
embezzlement resulting in a 180-day sentence, 175 days of which
were suspended. Although Lewis's embezzlement conviction did not
serve as the basis for his order of removal, it was apparently this event
that triggered an investigation of Lewis by the Immigration and Natu-
ralization Service (the Service), culminating in the removal order.

In December 1998, the Service took Lewis into custody and placed
him in expedited administrative removal proceedings under section
238(b) of the Immigration and Nationality Act (INA). See 8 U.S.C.A.
§ 1228(b) (West 1999). Lewis was served with a notice of intent to
issue a final administrative removal order, which informed him that
he was deportable under section 237(a)(2)(A)(iii) of the INA, see

                     2
8 U.S.C.A. § 1227(a)(2)(A)(iii) (West 1999), as an alien convicted of
an aggravated felony. The notice also informed Lewis that he was
required within 10 days to rebut the charges or request an opportunity
to review the Service's evidence.1 According to Lewis, he requested
that he be permitted to review his administrative file, but the Service
did not provide it to him. It is not clear from the administrative record
that Lewis ever made such a request. It does appear, however, that
Lewis submitted documents in rebuttal.

On January 4, 1999, the Service issued a one-paragraph final
administrative order of removal, which directed that Lewis be
removed from the United States based on the allegations contained in
the notice and the evidence contained in the administrative record.
The final order of removal rested on three factual determinations: (1)
that Lewis was not a citizen of the United States, (2) that Lewis was
not lawfully admitted to the United States for permanent residence,
and (3) that Lewis had a conviction qualifying as an aggravated fel-
ony under section 101(a)(43)(B) of the INA. See 8 U.S.C.A.
§ 1101(a)(43)(B) (West 1999).2

Subsequently, Lewis filed this petition for review. He concedes
that he is an alien and that his conviction under Maryland law quali-
fies as an "aggravated felony" within the meaning of the INA. He
contends, however, that he is not deportable as a matter of law
because Congress intended only to deport aliens whose date of con-
viction for an aggravated felony was on or after the effective date of
the legislation which first made an aggravated felony a deportable
offense -- November 18, 1988.3
_________________________________________________________________
1 The notice also explained that he could request an extension of time
or admit deportability.
2 The definition of "aggravated felony" under the INA includes "illicit
trafficking in a controlled substance," 8 U.S.C.A. § 1101(a)(43)(B), or
"an attempt or conspiracy to commit [such] an offense," 8 U.S.C.A.
§ 1101(a)(43)(U).
3 Lewis's petition was styled as a"petition for judicial review and/or
in lieu thereof a petition for writ of habeas corpus." Through this peti-
tion, Lewis originally raised a number of constitutional claims and
sought habeas relief under 28 U.S.C.A. § 2241 (West 1994). At oral
argument, however, Lewis abandoned his petition to the extent it sought
habeas relief. He indicated, therefore, that we should consider his peti-
tion solely as one for direct review.

                     3
II.

Before we can reach the heart of this appeal, we must determine
whether we have jurisdiction to consider Lewis's argument. Under
section 237(a)(2)(A)(iii) of the INA, "[a]ny alien who is convicted of
an aggravated felony at any time after admission is deportable." See
8 U.S.C.A. § 1227(a)(2)(A)(iii). In its final administrative order, the
Service determined that Lewis was an alien and was deportable based
on his conviction of an aggravated felony. The Illegal Immigration
Reform and Immigrant Responsibility Act of 1996 (IIRIRA), Pub. L.
No. 104-208, Div. C, 110 Stat. 3009-546, substantially restricted our
ability to review precisely this kind of removal order:

          Notwithstanding any other provision of law, no court shall
          have jurisdiction to review any final order of removal
          against an alien who is removable by reason of having com-
          mitted a criminal offense covered in section 1182(a)(2) or
          1227(a)(2)(A)(iii), (B), (C), or (D) of this title, or any
          offense covered by section 1227(a)(2)(A)(ii) of this title for
          which both predicate offenses are, without regard to their
          date of commission, otherwise covered by section
          1227(a)(2)(A)(i) of this title.

8 U.S.C.A. § 1252(a)(2)(C) (West 1999). Thus, under this section
there is plainly no appellate recourse from a final order of removal for
an alien who is removable because he has committed an offense
encompassed by section 1227(a)(2)(A)(iii), that is, because he has
committed an aggravated felony.

The language of this provision is expansive; indeed, similar lan-
guage used in IIRIRA's transitional rules has been interpreted to pro-
hibit altogether the filing of an appeal by an alien. See Berehe v. INS,
114 F.3d 159, 161 (10th Cir. 1997). Such an interpretation, however,
raises various difficulties, among them the disquieting possibility that,
under the auspices of this section, the Attorney General could summa-
rily remove a law-abiding alien with no criminal record, and we
would be powerless to directly review the removal. We do not believe
that Congress intended such a result.

                     4
In fact, we recently rejected such a narrow reading of our role in
reviewing final orders of removal under IIRIRA's transitional rules.4
In Hall v. INS, 167 F.3d 852 (4th Cir. 1999), this court examined the
parameters of our jurisdiction under an identical provision contained
in the transitional rules. We concluded that the jurisdictional limita-
tion under the transitional rules was triggered by two jurisdictional
facts -- whether the deportee was an alien and whether he had been
convicted of an offense enumerated in the statute-- and that we had
jurisdiction to determine whether such facts, on which our jurisdiction
to review a final order ultimately turns, were present. See id. at 855.

The same conclusion, of course, follows from an examination of
IIRIRA's permanent jurisdiction-limiting provision, which is trig-
gered by the same two jurisdictional facts: (1) whether the petitioner
is an alien, and (2) whether he is "removable by reason of having
committed a criminal offense" listed in section 1252(a)(2)(C).
Because our jurisdiction turns on the presence, or lack thereof, of
these two facts, we have jurisdiction to review them. As we observed
in Hall:

        IIRIRA does not declare that the agency's determinations of
        alienage and deportability are final and unreviewable. It
        merely says there will be no appeal in certain classes of
        cases. To determine whether we have jurisdiction over this
        case, then, we must examine whether it falls within one of
        those classes. This requires that we examine the afore men-
        tioned jurisdictional facts.
_________________________________________________________________

4 The transitional rules apply to aliens who were involved in deporta-
tion proceedings prior to April 1, 1997, and were issued a final deporta-
tion order more than thirty days after September 30, 1996, the date
IIRIRA was enacted. See IIRIRA § 309(c). Like IIRIRA's permanent
provision, the transitional rules bar judicial review of final removal
orders for aliens who had committed certain aggravated felonies: "There
shall be no appeal permitted in the case of an alien who is inadmissable
or deportable by reason of having committed a criminal offense covered
in section 212(a)(2) or section 241(a)(2)(A)(iii), (B), (C), or (D) of the
Immigration and Nationality Act (as in effect as of[September 30,
1996])." IIRIRA § 309(c)(4)(G).

                    5
Hall, 167 F.3d at 855 (citations omitted).

Lewis admits that he is an alien; he likewise agrees that his offense
is an "aggravated felony" as defined by INA§ 237(a)(2)(A)(iii). See
8 U.S.C.A. § 1227(a)(2)(A)(iii). Nevertheless, Lewis insists that these
concessions do not settle the matter. Although he concedes that his
crime satisfies the definition of "aggravated felony," his contention,
as we understand it, is that an aggravated felony conviction cannot
serve as a basis for removal if it was committed prior to November
18, 1988, the date on which aggravated felonies were added to the
INA as a ground for deportation. See Pub. L. No. 100-690, § 7344(a),
102 Stat. 4181 (1988).5 According to Lewis, because he was con-
victed of the underlying offense in 1984, he is not"removable by rea-
son of having committed" one of the criminal offenses enumerated in
INA § 242(a)(2)(C). See 8 U.S.C.A.§ 1252(a)(2)(C).

We believe that Hall permits us to address this question even
though we are limited to reviewing only whether Lewis "is an alien,
and whether he has been convicted of one of the enumerated
offenses." Hall, 167 F.3d at 855. We cannot go behind the offense as
it was charged to reach our own determination as to whether the
underlying facts amount to one of the enumerated crimes. See id. But,
Lewis is not asking us to do this. He argues that, because of the date
_________________________________________________________________
5 Lewis's argument distinguishes between the statutory provision that
defines "aggravated felony" for purposes of the INA, see 8 U.S.C.A.
§ 1101(a)(43), and the various provisions that attach immigration conse-
quences to an alien who has been convicted of an aggravated felony, see,
e.g., 8 U.S.C.A. § 1227(a)(2)(A)(iii) (aggravated felony is deportable
offense); 8 U.S.C.A. § 1326(b)(2) (criminal penalties for reentry follow-
ing removal subsequent to an aggravated felony conviction). The effec-
tive dates that impact the definitional provision are separate from those
accompanying the provisions for immigration consequences. See De
Osorio v. INS, 10 F.3d 1034, 1039-41 (4th Cir. 1993) (examining the
temporal limitations on the definition of aggravated felony). Because of
this distinction, Lewis concedes that his 1984 conviction falls within the
definition of "aggravated felony" (even though drug trafficking crimes
were added to the list of aggravated felonies in 1990), but denies that he
can be deported because of it. Thus, Lewis's argument is focused singu-
larly on whether deportation as an immigration consequence is subject to
temporal limits.

                    6
of his conviction, he is not removable by reason of his offense.
Lewis's substantive argument can be reduced purely to a question of
statutory interpretation: Does INA section 237(a)(2)(A)(iii), 8
U.S.C.A. § 1227(a)(2)(A)(iii), which makes an alien deportable if he
has been convicted of an aggravated felony "at any time after admis-
sion," apply to convictions prior to November 18, 1988? If not, then
Lewis's offense is not one for which he could be removed, and, con-
sequently, would not fall within the class of cases from which there
can be no appeal under INA § 242(a)(2)(C). See 8 U.S.C.A.
§ 1252(a)(2)(C). As Hall points out, we have jurisdiction to review
whether this case "falls within one of those classes," 167 F.3d at 855,
and so it is appropriate for us to consider Lewis's argument.

III.

A.

In 1988, Congress amended section 241(a)(4) of the INA through
the Anti-Drug Abuse Act of 1988 (ADAA), Pub.L. No. 100-690, 102
Stat. 4181 (1988), subjecting an alien to deportation for "convict[ion]
of an aggravated felony at any time after entry." See ADAA § 7344(a).6
Under section 7344(b) of the ADAA, however, Congress made this
immigration consequence expressly applicable only to aliens "who
ha[ve] been convicted, on or after the date of the enactment of this
Act, of an aggravated felony." ADAA § 7344(b) (emphasis added).
Thus, the ADAA added aggravated felonies to the list of deportable
offenses under the INA, but only for convictions occurring on or after
November 18, 1988. See ADAA § 7344(b). The parties agree on this
much.

Based on ADAA § 7344(b), Lewis asserts that he is not subject to
deportation as a consequence of his conviction -- even though it sat-
isfies INA § 237(a)(2)(A)(iii), formerly INA§ 241, as a purely defini-
tional matter -- because it occurred in 1984. Necessarily, then, Lewis
argues that none of the INA's subsequent amendments altered the
ADAA's expressly prospective application of deportation as a conse-
_________________________________________________________________
6 Former section 241 of the INA, previously codified in 8 U.S.C.A.
§ 1251, was renumbered and now appears in INA§ 237, 8 U.S.C.A.
§ 1227. See IIRIRA § 305(a)(2).

                    7
quence of an aggravated felony conviction. Lewis stakes his position
to the decision of the Eleventh Circuit Court of Appeals in Lettman
v. Reno, 168 F.3d 463 (11th Cir. 1999), vacated in part and reh'g
granted, ___ F.3d ___, No. 98-5767, 1999 WL 652319 (11th Cir.
Aug. 25, 1999), and urges us to adopt its conclusion that an aggra-
vated felony (based on a third-degree murder) occurring prior to the
enactment of the ADAA is not a deportable offense, see id. at 465-68.

In response, the Service contends that in 1990 Congress removed
the temporal restriction set forth in section 7344(b) of the ADAA
when it passed the Immigration Act of 1990 (IMMACT), Pub. L. No.
101-649, 104 Stat. 4978 (1990). The Service interprets section 602 of
IMMACT to have completely supplanted the prior statutory scheme
detailing the grounds for deportation along with the former effective
date. In support of its position, the Service relies on the Board of
Immigration Appeals' interpretation of IMMACT § 602 in Matter of
Lettman, Int. Dec. 3370 (B.I.A. 1998).

B.

In order to determine the effect of IMMACT's amendments to INA
§ 241, we must first determine, as always, if congressional intent with
respect to this precise issue is clear from the text of the statute. See
Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467
U.S. 837, 842 (1984). If we conclude "that Congress has not directly
addressed the question at issue in a statute or its intent is ambiguous,"
see De Osorio v. INS, 10 F.3d 1034, 1038 (4th Cir. 1993), we must
defer to the Board's interpretation of the statute provided it is not an
unreasonable one, see id.

Section 602 of IMMACT, entitled "Revision of Grounds for
Deportation," substantially revised former INA§ 241, which had
listed separately each of the grounds for deporting an alien. Under
IMMACT, Congress restructured the statutory scheme so that similar
deportable offenses would be grouped together. See, e.g., IMMACT
§ 602(a)(2)(A) (general crimes including aggravated felonies);
§ 602(a)(2)(B) (controlled substances); § 602(a)(2)(C) (firearm
offenses).7 Section 602(a) purported to replace in its entirety the prior
section of the INA cataloguing the various grounds for deportation.
_________________________________________________________________
7 After the enactment of the ADAA, the aggravated felony ground for
deportation was set forth in section 241(a)(4)(B) of the INA; IMMACT

                    8
Most significantly for our purposes, section 602(c) of IMMACT
provided as follows:

          (c) SAVINGS PROVISION.--Notwithstanding the
          amendments made by this section, any alien who was
          deportable because of a conviction (before the date of the
          enactment of this Act) of an offense referred to in paragraph
          (15), (16), (17), or (18) of section 241(a) of the Immigration
          and Nationality Act, as in effect before the date of the enact-
          ment of this Act, shall be considered to remain so deport-
          able. Except as otherwise specifically provided in such
          section and subsection (d), the provisions of such section, as
          amended by this section, shall apply to all aliens described
          in subsection (a) thereof notwithstanding that (1) any such
          alien entered the United States before the date of enactment
          of this Act, or (2) the facts, by reason of which an alien is
          described in such subsection, occurred before the date of the
          enactment of this Act.

          (d) EFFECTIVE DATE.--The amendments made by this
          section . . . shall not apply to deportation proceedings for
          which notice has been provided to the alien before March 1,
          1991.

Viewed in isolation, the second sentence of section 602(c) appears
to eliminate any doubt that an alien convicted of an aggravated fel-
ony, regardless of the date of conviction, is deportable. Indeed, since
IMMACT § 602 amended the grounds for deportation under former
INA § 241, the phrase "such section, as amended by this section"
clearly refers to the deportation grounds as set forth in IMMACT
§ 602. Because IMMACT § 602 comprehensively reworked the entire
section on grounds for deportation, it included aggravated felonies in
the amendment and, in turn, made them deportable offenses regard-
_________________________________________________________________

reorganized the INA so that the aggravated felony deportation ground
appeared in section 241(a)(2)(A)(iii). The substance, however, remained
the same. Indeed, the current provision listing an aggravated felony as a
ground for deportation is identical to the previous versions of the INA.
See 8 U.S.C.A. § 1227(a)(2)(A)(iii).

                    9
less of whether the underlying facts "occurred before the date of the
enactment of this Act." IMMACT § 602(c).

However, the meaning of section 602(c) becomes less certain in
light of the first sentence, which refers to and"saves" various portions
of INA § 241 as it existed prior to IMMACT. An argument could be
fashioned that the use of the phrase "such section" immediately fol-
lowing the foregoing references was meant to keep the prior effective
dates intact.

After thoroughly considering the interplay between these two sen-
tences, we cannot conclude that congressional intent is clear and
unequivocal here. The Service argues that the Board correctly inter-
preted this provision in Matter of Lettman, Int. Dec. 3370. Acknowl-
edging the ambiguity of the second sentence of section 602(c), the
Board reasoned as follows:

          A number of factors . . . point to the construction of the
          phrase "such section" that we adopt, namely, that "such sec-
          tion" refers to section 241 [of the INA]. .. .

          We read the provision in question as mandating that, except
          as otherwise provided in section 241, as amended in 1990,
          an alien is deportable for an enumerated ground despite the
          date of entry or the date of the underlying facts which estab-
          lish deportability. . . .

          Our reading comports with our understanding that the pur-
          pose of section 602 of the 1990 Act was to completely
          revise the deportation grounds. With this in mind, we find
          it difficult to believe that Congress intended to revise the
          deportation grounds, but still have the former Act ultimately
          determine deportability. In other words, it makes no sense
          to enact a whole new provision, yet keep the former version
          perpetually intact.

Matter of Lettman, Int. Dec. 3370. Hence, the Board rejected the idea
that the phrase "such section" in the second sentence of section 602(c)
referred to section 241 of the INA as it existed under the ADAA, i.e.,

                    10
that it preserved the prospective application of deportation conse-
quences to aggravated felonies occurring on or after November 18,
1988. Such a reading, the Board concluded, ran contrary to common
sense in view of the comprehensive nature of IMMACT§ 602(a):

          The result of this would be to have a completely revised set
          of deportation grounds, as set out in section 602(a), but to
          nonetheless allow the prior version of the deportation
          grounds at section 241 to remain intact, and to set limita-
          tions for the deportability of aliens. This reading does not
          make sense in light of Congress' wholesale revision of sec-
          tion 241(a) of the Act in 1990. Indeed, there would be no
          point in enacting a new statutory scheme if the intent was
          to keep the former version of the law in control whenever
          there was a difference between the old and the new. We can-
          not conclude that this was the intention of Congress.

Id.

Moreover, The Board harmonized the two sentences contained in
section 602(c), concluding that they performed different functions:

          Our reading of the second sentence of section 602(c) as a
          separate sentence, and not as a traditional savings clause, is
          buttressed by examination of former section 241(d) of the
          Act (1988). . . . The language of former section 241(d) par-
          allels the second sentence of section 602(c) and is identical
          in most respects. The subsequent repeal of section 241(d)
          . . . confirms for us that the second sentence of section
          602(c) is not intended to serve as a savings clause, but rather
          was intended to serve the same function as former section
          241(d).

Id.

We think the Board's interpretation is certainly reasonable --
indeed, we would likely reach the same conclusion. Further, we are
comforted by the fact that, as the Board pointed out in Matter of
Lettman, its interpretation is consistent with the reasoning of federal

                     11
appellate decisions concluding that section 602 of IMMACT could be
reasonably interpreted to have "completely supersede[d] all former
versions of legislation dealing with deportation for firearm offenses,"
rendering pre-ADAA firearm offenses deportable despite the fact that,
as here, the ADAA made firearm convictions deportable only if they
occurred on or after the date of enactment. Chow v. INS, 12 F.3d 34,
37 (5th Cir. 1993); see also Hamama v. INS, 78 F.3d 233, 236 (6th
Cir. 1996); Lopez-Amaro v. INS, 25 F.3d 986, 988 (11th Cir. 1994),
cert. denied, 513 U.S. 1146 (1995).

Accordingly, we find the Board's interpretation of this section to
be reasonable, and we defer to it. See Chevron , 467 U.S. at 844.

C.

Lewis disputes that the Board's Matter of Lettman decision is rea-
sonable, primarily because of his belief that the Eleventh Circuit
Court of Appeals reversed Matter of Lettman in Lettman v. Reno, 168
F.3d 463 (11th Cir. 1999). In our view, Lettman does not cast doubt
on the reasonableness of the Board's interpretation. A careful compar-
ison of these decisions reveals that the Eleventh Circuit did not tech-
nically reverse the Board's decision in Matter of Lettman, Int. Dec.
3370. Lettman, who was convicted of an aggravated felony in 1987,
was arrested in 1996 and subsequently ordered deported by an immi-
gration judge; the Board affirmed in an order issued in July 1997. See
Lettman, 168 F.3d at 464; Matter of Lettman , Int. Dec. 3370. Lettman
then moved the Board to reconsider its decision; he also petitioned the
Eleventh Circuit Court of Appeals for review of the Board's July
1997 decision. Apparently, while his petition for review was pending
in the Eleventh Circuit, the Board granted Lettman's motion to recon-
sider and, in November 1998, issued its decision in Matter of
Lettman, Int. Dec. 3370, again affirming the immigration judge's
order of deportation, but on different reasoning. See id. In February,
1999, the Eleventh Circuit handed down its decision, reversing the
Board's 1997 decision -- not the 1998 decision. See Lettman, 168
F.3d at 464.

Additionally, the issue directly confronted by the Eleventh Circuit
in Lettman was whether section 321 of IIRIRA, which amended the
definition of aggravated felony, eliminated the temporal restrictions

                    12
emplaced by section 7344(b) of the ADAA -- not whether section
602(c) of IMMACT did so. See id. at 466-68. Thus, the Eleventh Cir-
cuit's Lettman decision really addressed a different issue than the one
addressed by the Board in Matter of Lettman and the one we are pre-
sented with here.8

In any event, the Eleventh Circuit recently granted the Service's
petition for rehearing and vacated Lettman to the extent it held that
an alien convicted of an aggravated felony prior to the effective date
of the ADAA is not deportable. See Lettman v. Reno, ___ F.3d ___,
No. 98-5767, 1999 WL 652319 (11th Cir. Aug. 25, 1999). Accord-
ingly, we see no reason to reject the Board's interpretation as unrea-
sonable based on the decision of the Eleventh Circuit Court of
Appeals in Lettman, which Lewis adopts as his argument.

IV.

Lewis raises additional issues in his petition, none of which merit
extended discussion.

He complains that, because he was not provided with a copy of the
administrative record prior to the issuance of the final order of
removal, he did not receive adequate process. Yet, Lewis admits all
of the factual determinations set forth in the final order of removal:
that he is an alien, that he has never been admitted as a lawful perma-
nent resident, and that he pled guilty to and was convicted of the
offense listed in the final order of removal. An opportunity to review
the record prior to the issuance of the final order, therefore, would not
have enabled him to challenge any of these factual determinations.
_________________________________________________________________
8 This conclusion is strengthened by the fact that in Lettman, the Elev-
enth Circuit distinguished Lopez-Amaro, a decision which we think sup-
ports the reasonableness of the Board's interpretation. The court
distinguished Lopez-Amaro on the basis that the Lopez-Amaro court was
considering IMMACT § 602, an amendment to a statutory provision fix-
ing deportation as a consequence of an aggravated felony conviction. By
contrast, the Lettman court considered whether an amendment to the def-
inition of aggravated felony could eliminate the restriction against depor-
tation for aggravated felonies prior to November 18, 1988. See Lettman,
168 F.3d at 467 n.4. Precisely the same distinction separates our case
from the Eleventh Circuit's case in Lettman.

                    13
Lewis also contends that the final administrative order is not sup-
ported by clear and convincing evidence because"there is nothing to
show this Court [Lewis] even committed a crime." Brief of Petitioner
at 9. Once again, his argument is rendered utterly meritless in light
of his admission that, in fact, he was convicted of the subject offense.

Lewis raises the additional claim that due process requires the
courts to review the underlying evidence and to determine whether
the offense at issue qualifies as an "aggravated felony." Because
IIRIRA limits our jurisdiction in cases such as this one, Lewis con-
tends that it is unconstitutional. We have previously rejected the argu-
ment that the Constitution requires us to look at the underlying facts.
See Hall, 167 F.3d at 857. And, to the extent Lewis complains that
IIRIRA unconstitutionally precludes this court from determining
whether the offense as charged is an "aggravated felony," his argu-
ment is misguided since, as we explained at length in Hall, we are
permitted to examine such jurisdictional facts. See id. at 855.

Lewis's remaining contentions are clearly without merit and we
reject them.9

V.

We conclude that Lewis is an alien who is removable under section
237(a)(2)(A)(iii) of the INA for committing an aggravated felony.
Accordingly, we are without jurisdiction and must therefore dismiss
this petition. See 8 U.S.C.A. § 1252(a)(2)(C).

DISMISSED
_________________________________________________________________
9 Because Lewis first raised it in his reply brief, we refuse to consider
his argument that IIRIRA has an impermissible retroactive effect. See
Hunt v. Nuth, 57 F.3d 1327, 1337 (4th Cir. 1995).

                    14